DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claim 1 is amended, while claim 7 is cancelled. Claims 1-6 and 8-15 filed 9/3/21 are pending. Applicant’s arguments filed 9/3/21 are convincing, therefore a new non-final rejection is being issued forthwith.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
Claims 1-6, 8-11, and 13-15 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Hannah et al (WO 2006/102183) in view of Tilburger (2016/0039442) and Le Marchand et al (EP 0,415,805).
Re Claim 1: Hannah discloses comprising:
a corresponding electronic ID terminal intended to be carried by each one of the trolleys to be controlled, for carrying particular identification of each trolley (see [0023], discloses identifying carts, [0075] identifies particular checkout lane, [0079] discloses permitting cart to exit without regard to identity of checkout lane used, [0093] identifies carts whose wheels are locked);
at least one location-finding system, for finding location of each trolley (see Abstract, discloses wheel location and shopping cart status/location data, [0006] discloses tracking location and status of vehicles such as shopping carts); 
at least one detecting unit, located near corresponding cash registers, for wireless-detecting passage of the trolley through a checkout (see [0008], determines whether the cart passed through a checkout lane and discloses average speed at which cart passed through checkout lane); 
at least one trolley parking bay unit for storing each trolley when parked (see [0010, discloses a cart retrieval line or cart park area);
said ID terminal comprising communication means for communicating with the at least one trolley parking bay unit, the at least one location finding system, and at least one detecting checkout (see [0008, 0011, 0012] discloses two-way communications with the cart, [0015] discloses RF communication system, [0016, 0018, 0019] disclose wireless link);

Although Hannah does not explicitly disclose a magnetic piston (it discloses magnetic signals and field sensors and magnetic marks/strips), it does disclose capacitors, electrically connected to the magnetic piston, supplying supplementary power, as well as a relay, in communication with the first embedded system and position to energize (see [0091, 0098] disclose capacitors. Hannah discloses magnetic signals in Abstract, [0050], magnetic field sensor in [0006, 0067], magnetic markers or strips in [0006, 0067]. In [0085], Hannah discloses that this may be implemented using mechanical, optical, and/or electromagnetic components. In [0017], it discloses the cart transceiver being electrically coupled to a brake mechanism of a shopping cart. In [0081-0096] and Figs. 3-4, it discloses the electronic components of the wheel. In [0091], it discloses another energy reservoir which could be a relay).
However, Hannah fails to explicitly disclose magnetic pistons. Meanwhile, Tilburger discloses a coin introduction detector (see [0018] receive signal and trigger unlocking of chain lock on receipt of signal coin is detected), a coin lock (see [0014] coin deposit lock), and wherein the coin lock comprises an electromagnetic mechanism (see [0016] discloses coin deposit lock comprises an electromagnetic bolt mechanism). Tilburger also discloses retaining a coin until the first embedded system gives an activation order to release the coin if the trolley is in the parking bay unit (see [0043, 0060] disclose releasing the lock, inherently releasing the coin). Tilburger also discloses a piston within the coin lock (see [0016] discloses coin deposit lock comprises an electromagnetic bolt mechanism, wherein pistons are commonly referred to as 
From the teaching of Tilburger, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hannah’s and Chappoux’s inventions with Tilburger’s disclosure of a coin lock in order for “… a shopping trolley having an option of connecting with a portable electronic device (see Tilburger [0002]).” 
However, Hannah and Tillburger fail to explicitly disclose the following. Meanwhile, Le Marchand discloses:
a relay, in communication with the first embedded system and electrically connected to energize the electromagnetic piston (see Figures 1-10, page 6, col.7-8, it discloses an electric switch and electromagnetic coil where relays are known to also be called switches, therefore these switches or electromagnetic coils are the same as relays, and they are all connected to the movable bolt 14, where bolts are the same as pistons);
capacitors, electrically connected to the electromagnetic piston, supplying supplementary power to the electromagnetic piston (see Figures 1-10, see page 6, columns 8-10, discloses mechanisms can be actuated by electromagnetic systems powered by batteries, where many capacitors are commonly known as batteries. A capacitor can operate like a battery in that, if a potential difference is applied across it it can cause a charge greater than its present charge, it will be charged up. Therefore, here a battery is seen as being the same as a capacitor, and they are all connected to the movable bolt 14, where bolts are the same as pistons.).

Re Claim 2: Hannah discloses wherein communication means comprises at least one IR emitter (see [0111] discloses infrared sensor).
Re Claim 3: Hannah discloses wherein the ID terminal further comprises a barcode reader (see [0106] discloses a barcode scanner).
Re Claim 4: Hannah discloses being characterized in that the first power supply comprises a first switched-mode power supply, and a first rechargeable battery and a first photovoltaic unit, for powering the first switched-mode power supply (see [0109] discloses a power supply and battery).
Re Claim 5: Hannah discloses wherein the first switched-mode power supply and the first embedded system are implemented in a PCB board (see [0103] discloses a PCB).
Re Claim 6: Hannah discloses wherein the coin introduction detector comprises a limit switch (see [0095, 0112, 0113] disclose switches).
Re Claim 8: Hannah discloses wherein the trolley parking bay unit comprises a second power supply, a second embedded system with a clock, a second wireless module, a first database for storing movements and a first interface for dumping data stored in the first database (see [0109] discloses a power supply).

Re Claim 10: Hannah discloses wherein the unit for detecting the passage of the trolley through the checkout comprises a third power supply, a third embedded system, a third wireless module, an IR receiver for reception of [[the]] a signal emitted by an IR emitter of each trolley, an invoice receipt connection for connecting a cash register, a second database for storing checkouts, and a second interface for dumping data of the checkouts stored in the second database (see [0008], determines whether the cart passed through a checkout lane and discloses average speed at which cart passed through checkout lane, [0006] discloses VLF signal detector).
Re Claim 11: Hannah discloses wherein the unit for detecting the passage of the trolley through the checkout further comprises a connection to a CCTV image-gathering system (see [0008, 0055] discloses a video surveillance system).
Re Claim 13: Hannah discloses wherein the fourth power supply comprises a fourth switched-mode power supply and a fourth rechargeable battery and a third photovoltaic unit; the fourth switched-mode power supply being powerable from the fourth rechargeable battery, from the third photovoltaic unit and/or from mains (see [0109] discloses a power supply).

Re Claim 15: Hannah discloses wherein the programmer comprises a fourth interface for entering manual data, a third battery, a fifth wireless module, a fifth power supply to adjust the voltage, and a fifth embedded system (see [0094] discloses voltage, [0063, 0114] disclose interface).
6. 	Claim 12 is rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Hannah et al (WO 2006/102183) in view of Tilburger (2016/0039442) and Le Marchand et al (EP 0,415,805), and in further view of Alvarez et al (7,183,910).
Re Claim 12: Hannah, Tilburger, and Le Marchand fail to explicitly disclose beacons. Meanwhile, Alvarez discloses wherein the location-finding system comprises a plurality of beacons, each of [[them]] the beacons comprising a fourth power supply, a fourth embedded system, a fourth wireless module, and a third interface (see Background, Summary discloses IR beacons, see 5 of Fig. 1). From the teaching of Alvarez, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hannah’s, Le Marchand’s, and Tilburger’s inventions with Alvarez’s disclosure of beacons in order for “… detecting the relative motion of an on-site resource, such as a shopping cart (see Alvarez Abstract).” 
Response to Arguments
7.	Applicant's arguments filed 9/3/21 have been fully considered but are moot in view of the new grounds of rejection. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687